                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:20-CV-00280-FDW-DSC


                JAMALLA BROWN,                                  )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )                     ORDER
                                                                )
                LOANCARE LLC AND                                )
                LAKEVIEW LOAN SERVICING LLC,                    )
                                                                )
                                 Defendants.                    )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Kristen Simplicio and Hassan Zavareei]” (documents ##11-12) filed June 16,

               2020. For the reasons set forth therein, the Motions will be granted


                        All counsel are advised that local counsel must sign all documents submitted to the Court

               and as such are accountable for the substance of such submissions under Rule 11 of the Federal

               Rules of Civil Procedure.


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Frank D. Whitney.


                        SO ORDERED.


Signed: June 17, 2020




                        Case 3:20-cv-00280-FDW-DSC Document 13 Filed 06/17/20 Page 1 of 1
